

117 S1048 IS: Federal Acquisition and Contracting Transparency Act of 2021
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1048IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require disclosure by Federal contractors of contracts with Chinese entities, and for other purposes.1.Short titleThis Act may be cited as the Federal Acquisition and Contracting Transparency Act of 2021 or FACT Act.2.Requirement to disclose contracts and ties with People’s Republic of China entitiesNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall amend the Federal Acquisition Regulation to require that a contractor shall, as a condition for being awarded a contract for the procurement of goods or services, disclose covered information related to any contracts or other relevant commercial ties the contractor, first tier subcontractor, or any related entity has that are in effect at the time of contract award, or has had within the previous three years that are no longer in effect, with a covered entity. The contractor shall update such disclosure not later than 30 days after the contractor, first tier subcontractor, or any related entity enters into or renews a contract or other relevant commercial ties with a covered entity.3.Database of Federal contractor contracts with Chinese entitiesNot later than 180 days after the date of the enactment of this Act, the Administrator of General Services shall establish and maintain a public database containing the information about contracts with covered entities disclosed pursuant to section 2.4.DefinitionsIn this Act:(1)Covered entityThe term covered entity means—(A)the Government of the People’s Republic of China;(B)the Chinese Communist Party (CCP);(C)the Chinese military;(D)an entity owned, directed, controlled, financed, or influenced directly or indirectly by the Government of the People’s Republic of China, the CCP, or the Chinese military, including any entity for which the Government of the People’s Republic of China, the CCP, or the Chinese military has the ability, through ownership of a majority or a dominant minority of the total outstanding voting interest in an entity, board representation, proxy voting, a special share, contractual arrangements, formal or informal arrangements to act in concert, or other means, to determine, direct, or decide for an entity an important matter;(E)a parent, subsidiary, or affiliate of an entity described in subparagraph (D); and(F)an entity substantively involved in People’s Republic of China economic and industrial policies or military-civil fusion, including by accepting funding, performing services, or receiving subsidies, or with responsibilities for overseeing economic development projects, including Made in China 2025 and the Belt and Road Initiative.(2)Covered informationThe term covered information means—(A)the name of the covered entity;(B)the relationship of the covered entity to the Government of the People’s Republic of China, the Chinese Communist Party, or the Chinese military; (C)the general terms of the contract;(D)the date the contract was entered into; and(E)the duration of the contract. (3)Related entityThe term related entity means, with respect to a contractor or first tier subcontractor, a parent, subsidiary, affiliate, or other entity controlled by the contractor or first tier subcontractor.